Citation Nr: 1035173	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  09-09 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a mental condition, to 
include anxiety.

6.  Entitlement to service connection for residuals of heat 
exhaustion and exposure.  

7.  Entitlement to service connection for bilateral pes planus.  





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty from January 1, 1998 to 
November 2, 2003, and other than honorable service from November 
3, 2003 to April 14, 2006.  A VA administrative decision held 
that the period of service between November 3, 2003 to April 14, 
2006 was terminated under bad conduct discharge due to the 
Veteran's pattern of willful and persistent misconduct and that 
his discharge during this period was a bar under 38 C.F.R. 
§ 3.12(d)(4) but not under 38 C.F.R. § 3.12(c).  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the claims.  The RO in Nashville, Tennessee, currently has 
jurisdiction of the claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  

A review of the record reveals that the Veteran was scheduled for 
a hearing before the Board at the Nashville, Tennessee RO in July 
2010, but failed to appear for that hearing.  The Veteran 
subsequently filed a request to reschedule the hearing, which was 
received by the RO on July 22, 2010.  He reports that he had 
moved and did not receive notice of the hearing.  See VA Form 21-
4138.  

Pursuant to 38 C.F.R. § 20.704(d) (2009), if an appellant fails 
to appear for a scheduled hearing and can show good cause for 
such failure, the hearing will be rescheduled for the next 
available hearing date at the same facility.  The Veterans Law 
Judge who had been scheduled to hear the Veteran's appeal in July 
2010 has determined that good cause for the Veteran's failure to 
appear for the scheduled hearing has been shown.  See September 
2010 Board letter.  As such, the claims must be remanded in order 
for the RO to schedule the Veteran for a Board hearing.  Please 
note that the Veteran's address has changed and that he now 
resides in Olive Branch, Mississippi.  See id.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the 
local RO before a Veterans Law Judge, in 
accordance with applicable law.  In 
notifying the Veteran of his hearing, please 
note that his address has changed and he now 
resides in Olive Branch, Mississippi.  See 
July 2010 VA Form 21-4138.  A copy of the 
notice scheduling the hearing should be 
placed in the claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


